IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STATE FARM MUTUAL                   NOT FINAL UNTIL TIME EXPIRES TO
AUTOMOBILE INSURANCE                FILE MOTION FOR REHEARING AND
COMPANY,                            DISPOSITION THEREOF IF FILED

      Appellant,

v.                                  CASE NO. 1D14-3613

HEATHER SPEARS AND
BRANDI GUNTER,

      Appellees.


_____________________________/

Opinion filed April 14, 2015.

An appeal from the Circuit Court for Duval County.
Hugh A. Carithers, Judge.

Rhonda B. Boggess, and Gina P. Grimsley of Taylor, Day, Grimm & Boyd,
Jacksonville, for Appellant.

Gregory W. Lineberry and Bradley M. Latone of Holbrook Law, Jacksonville, and
Paul R. Regensdorf, High Springs, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.